Citation Nr: 0334883	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to April 
1964.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the RO.  



FINDINGS OF FACT

1.  There is competent medical evidence in the record to show 
that the veteran is currently diagnosed with diabetes 
mellitus, type II.  

2.  The veteran's current diabetes mellitus is not shown to 
have been present until many years after separation from 
service.  

3.  The diabetes mellitus is not shown to have been caused by 
any incident of the veteran's service including claimed 
herbicide exposure in Japan.  

4.  The veteran is not shown to have served in the Republic 
of Vietnam during the Vietnam era.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service or to be due to herbicide exposure 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Factual Background

The veteran served on active duty from February 1961 to April 
1964.  

The veteran's service medical records, including the April 
1964 separation physical examination, contain no references 
to any complaints, clinical findings, treatment, or diagnosis 
of diabetes mellitus.  

The private medical records from G.S. Rodziewicz, M.D., dated 
in December 1995, indicate that the veteran was newly 
diagnosed with hyperglycemia (elevated blood sugar) in 
December 1995.  His hyperglycemia subsequently developed into 
diabetes mellitus, type II.  

The VA medical records dated from June 1996 to March 2003, 
indicate that the veteran has been receiving continuous 
treatment for numerous conditions, including diabetes 
mellitus, type II.  

In an April 2002 decision, the RO denied service connection 
for diabetes mellitus claimed as due to herbicide exposure.  

In a May 2002 statement, the veteran expressed his 
disagreement with the RO's decision.  He stated that he was 
assigned to the 6313 Air Police Squadron, in Okinawa, Japan, 
from July 1961 to January 1963.  He stated that the areas 
along the perimeter and the weapons storage areas -- areas 
patrolled by K-9s (dogs) -- were overgrown with Habu grass 
that was 6 or 7 feet tall and that the grass was normally 
sprayed to clear it away and control it.  

The veteran further recalled an instance where, upon his 
return to the site after a two-day absence, the Habu grass 
was dead and that subsequently two of the dogs died from 
cancer.  

A February 2003 record indicates that a consultant with VA's 
Compensation and Pension Service responded to an RO request 
for verification that herbicides were used at military sites 
identified by the veteran.  

The consultant stated that the Department of Defense recently 
provided VA with an inventory of herbicide operations at 
specific times and geographic locations, estimated to reflect 
70 to 85 percent of herbicide use, testing and disposal 
locations other than those in the Republic of Vietnam.  

It was further stated that the inventory showed no instance 
of herbicide testing, use or disposal in either Japan or 
Rome, New York, which were locations where the veteran was 
stationed during service.  

In a March 2003 hearing at the RO, the veteran testified that 
he never served in the Republic of Vietnam, but was exposed 
to herbicides during service in Okinawa, Japan.  




II.	Analysis

A. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claim file shows that, through its discussions in the 
April 2002 Rating Decision; Statement of the Case (SOC) in 
July 2002; and Supplemental Statement of the Case (SSOC) in 
April 2003, the RO has notified him of the evidence needed to 
substantiate his claim.  

In the April 2002 Rating Decision and July 2002 SOC, the RO 
provided the veteran with the regulatory principles relating 
to service connection and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show to establish service connection 
for the claimed disability.  

The April 2003 SSOC also notified the veteran of the evidence 
it considered, and explained what the evidence must show to 
establish service connection for the claimed disability.  

Further, in a letter dated in January 2002, the RO informed 
the veteran about the VCAA and the duties of VA under the 
Act.  The RO notified the veteran of what the evidence must 
show to establish entitlement to service connection, what 
information and evidence was needed from him, what he could 
do to help with his claim, and what specifically VA would do 
to assist him to obtain evidence for his claim.  As such, the 
RO has notified the veteran of what evidence he was 
responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that recently the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. Sept. 2003), found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the instant case, in a letter dated in January 2002, the 
RO informed the veteran that he had 60 days in which to 
furnish the requested information or evidence, but that any 
evidence submitted within one year from the date of the 
letter would also enable him to be paid from the date his 
claim was received (if he was determined to be entitled to 
benefits).   

The veteran responded by providing the RO with several 
sources for medical records, all of which were requested and 
obtained by the RO and considered in its decision.  

The Board notes that the one-year period has now expired for 
submitting additional information or evidence in response to 
the January 2002 VCAA letter, and all the evidence requested 
by the veteran was obtained and considered by the RO in its 
decision.  

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Remanding 
the case to allow for additional time in which to submit 
information or evidence would be fruitless.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include requesting medical records to which the 
veteran has referred (i.e., from the VA and private medical 
providers).  

In that regard, the Board notes that, in September 2001, the 
veteran identified treatment from three private medical 
providers, of which records were subsequently obtained from 
all three of those sources.  The veteran thereafter submitted 
no further evidence and requested that his appeal be 
transferred to the Board.  

The Board notes that the veteran has not been afforded a VA 
examination regarding the issue at hand.  However, in light 
of the evidence that the veteran did not serve in the 
Republic of Vietnam and the evidence from the Department of 
Defense stating that herbicides were likely not used in Japan 
or in Rome, New York, where the veteran was stationed during 
service, it is the Board's opinion that further delay of this 
case to obtain a VA examination and opinion would be 
pointless because there is no "reasonable possibility" that 
such assistance would aid the veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  

As further evidence of its assistance to the veteran, the RO 
provided the veteran with the opportunity for a hearing at 
the RO that was conducted in March 2003.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  


B.  Service Connection

The record contains all available medical treatment records 
of the veteran, and there is no objective evidence of the 
claimed diabetes mellitus until 31 years after separation 
from service.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
 
Service incurrence will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type 2 diabetes mellitus 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  Type 2 diabetes mellitus shall have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The veteran claims service connection for diabetes mellitus.  
He contends that his diabetes mellitus arose from exposure to 
Agent Orange (an herbicide) while in service.  The service 
medical record is devoid of any reference to treatment for 
diabetes mellitus or related symptoms.  
 
In fact, on his separation examination, the veteran 
affirmatively denied all health problems with the exception 
of depression or excessive worry, car, train, sea or air 
sickness, and eye trouble, and rated his present health 
condition as "good."  Furthermore, at the time of his 
discharge in 1964, his physical examination was normal with 
the exception of some scarring noted by the examiner.  

A careful review of all post-service medical records 
indicates that the veteran did not initially manifest 
diabetes mellitus until at least 31 years after discharge 
from service.  In fact, the veteran was initially diagnosed 
with hyperglycemia, or elevated blood sugar in December 1995.  
Thereafter, further evaluation and testing by various private 
doctors ultimately resulted in a diagnosis of diabetes 
mellitus, type II.  

The Board finds that there is no competent evidence in the 
record showing that his current diabetes mellitus is related 
to service.  

Moreover, the veteran has never served in the Republic of 
Vietnam during his time on active duty, as indicated by his 
own statements and testimony.  The evidence on review does 
indicate that the veteran served in Okinawa, Japan and at 
Griffiss, Air Force Base, in Rome, New York.  

An inventory of herbicide operations provided by the 
Department of Defense indicates that herbicides were not used 
in either location during the time the veteran was on active 
duty in those locations.  

The veteran has presented no competent evidence to support 
his lay assertions that his current diabetes mellitus is due 
to any exposure to herbicides in service.  Thus, establishing 
service connection on a presumptive basis is not warranted 
under 38 C.F.R. §§ 3.307, 3.309.  

Moreover, in the judgment of the Board, an opinion from a 
physician relating the onset of the veteran's current 
diabetes mellitus to service over 31 years ago would be 
purely speculative and have no persuasive value, particularly 
in light of the absence of competent evidence of exposure to 
herbicides during the veteran's period of service.  

Finally, while the veteran steadfastly believes that his 
diabetes mellitus is related to herbicide exposure during his 
period of service, he is a lay person and not competent to 
offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus.  Thus, the benefit of the doubt doctrine 
does not apply in this case, and the claim of service 
connection for diabetes mellitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

Service connection for diabetes mellitus, as due to herbicide 
exposure, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



